FILED
                             NOT FOR PUBLICATION                             MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SCOTT ERIC CONNER,                                No. 09-17851

               Plaintiff - Appellant,             D.C. No. 3:07-cv-04965-MMC

  v.
                                                  MEMORANDUM *
JAMES E. TILTON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Scott Eric Connor appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that he has been

denied the right to practice his religion. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment for defendants on

Connor’s First Amendment and Religious Land Use and Institutionalized Persons

Act (“RLUIPA”) claims alleging the denial of access to group worship, clergy,

religious literature, and a special diet because Connor failed to raise a genuine

issue of material fact as to whether his beliefs are religious in nature. See

Warsoldier v. Woodford, 418 F.3d 989, 994-95 (9th Cir. 2005) (setting forth

elements of RLUIPA claim); Alvarado v. City of San Jose, 94 F.3d 1223, 1229 (9th

Cir. 1996) (setting forth test to determine whether a belief or movement invokes

constitutionally cognizable religious interests).

      The district court properly dismissed Connor’s claim regarding religious

adornment because it was unripe. See Stormans, Inc. v. Selecky, 586 F.3d 1109,

1122 (9th Cir. 2009).

      Connor’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.


                                           2                                    09-17851